           Case 2:20-cv-00700-JLR-MLP Document 130 Filed 10/29/20 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOSUE CASTANEDA JUAREZ,

 9                              Petitioner,                Case No. C20-700 JLR-MLP

10          v.                                             ORDER

11   NATHALIE ASHER,

12                              Respondent.

13
            Because this matter involves immigration detention, remote access to the court’s
14
     electronic file is limited under the Federal Rules of Civil Procedure and the court’s local rules.
15
     See Fed. R. Civ. P. 5.2(c); see also Local Rules W.D. Wash. LCR 5.2(c). Ordinarily, the public
16
     would be able to access the court’s electronic docket and the case materials herein on the public
17
     terminals located in the courthouse. See Fed. R. Civ. P. 5.2(c)(2). However, due to the ongoing
18
     public emergency caused by the Coronavirus Disease of 2019 (“COVID-19”), the courthouse for
19
     the Western District of Washington only permits a limited number of individuals to safely enter
20
     the facility for critical in-person criminal proceedings. See General Order No. 15-20. As a result,
21
     members of the public are temporarily unable to access the public terminals in the courthouse,
22
     and thus, they are also unable to access case materials on the court’s docket.
23

24

25
     ORDER - 1
           Case 2:20-cv-00700-JLR-MLP Document 130 Filed 10/29/20 Page 2 of 3




 1           This case has garnered interest from the press. To enhance access to case materials—

 2   despite the ongoing public emergency—the court DIRECTS the Clerk to post the following

 3   orders from this case on the court’s website as soon as practicable. The Clerk should post the

 4   orders found at docket numbers: 121 and 124. The court also DIRECTS the Clerk to post this

 5   order on the court’s website. In addition to the forgoing orders, the court would like to post some

 6   of the parties’ filings on its website to improve public access to those materials as well. The

 7   additional materials that the court would like to post on its website include: (1) the motion to

 8   dismiss the petition (Dkt. # 102); (2) the notices of supplemental authority (Dkt. ## 117, 120);

 9   and (3) the motions for approval of discovery requests (Dkt. ## 125, 127).

10           Before posting any of the parties’ filings to its website, however, the court provides the

11   parties an opportunity to file redacted versions of these documents or otherwise object to the

12   court’s plan. Accordingly, the court ORDERS the parties to meet and confer regarding what, if

13   any, portions of these documents should be redacted as personal, medical, or otherwise private

14   information. See, e.g., Fed. R. Civ. P. 5.2(a); Local Rules W.D. Wash. LCR 5.1(a). The court

15   further ORDERS the parties to file appropriately redacted copies of these documents no later

16   than seven (7) days from the filing date of this order. If the parties agree that a document does

17   not need any redaction, the court ORDERS the parties to so state in a filing on the record no later

18   than seven (7) days from the filing date of this order. Finally, if either party objects to the filing

19   of one or more of the forgoing documents in redacted form on the court’s website, the court

20   ORDERS that party to file its objection, supported by appropriate citations to authority, no later

21   than seven (7) days from the filing date of this order.

22           The Clerk is directed to send copies of this order to the parties and to the Honorable

23   James L. Robart.

24

25
     ORDER - 2
          Case 2:20-cv-00700-JLR-MLP Document 130 Filed 10/29/20 Page 3 of 3




 1         Dated this 29th day of October, 2020.


                                                   A
 2

 3                                                 MICHELLE L. PETERSON
                                                   United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 3
